                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                                   5:20-cv-196-KDB-DSC

JENNIFER RAQUEL TAYLOR,              )
                                     )
             Plaintiff,              )
                                     )
v.                                   )                                ORDER
                                     )
E.H. MCDEVITT, et al.,               )
                                     )
             Defendants.             )
____________________________________ )

         THIS MATTER is before the Court on initial review of the pro se Amended Complaint,

(Doc. No. 6). She is proceeding in forma pauperis. (Doc. No. 5).

        I.       BACKGROUND

        The pro se Plaintiff filed the Complaint pursuant to 42 U.S.C. § 1983 1 addressing incidents

that allegedly occurred at Roses Discount Store and Plaintiff’s family home in Hickory on

December 12, 2018 and October 10, 2019. (Doc. No. 1 at 3). The Complaint was dismissed as

frivolous and for failure to state a claim upon which relief can be granted and the Plaintiff was

granted the opportunity to amend. (Doc. No. 5). The Amended Complaint, (Doc. No. 6), is now

before the Court for initial review.

        The Plaintiff names as Defendants: Long View police officers Sergeant Scott Pitts, Officer

E.H. McDevitt, Officer K. Liedkie; and Roy Long Hartis “Skeet,” the owner of Skeet’s Wrecker

Service. The Plaintiff alleges verbatim:

        Officer E.H. McDevitt 202 – unwarranted seizure of property, discrimination,
        conspiracy against rights under coloring of law 12/21/18 @ 1149 HWY 64, US
        HWY 70, SW Hickory NC 28602
1
 The Plaintiff also cites 18 U.S.C. §§ 241 and 242 and the Violent Crime Control and Law Enforcement Act of 1994,
242 Pub. L. 103-322 subsection 320103(b)(2)-(5), however, these federal criminal statutes provide no private cause
of action.
                                                        1


         Case 5:20-cv-00196-KDB-DSC Document 7 Filed 04/09/21 Page 1 of 4
       Roy Long Harris “Skeet” – is liable for his federal employees unwarranted seizure
       of property, conspiracy against rights under coloring of law 12/21/18 @ 1149
       HWY 64, US HWY 70, SW Hickory NC 28602

       Officer K. Liedkie 361 – deprive me of pursuit of happiness by emergency
       detainment, staked me out without probable cause or evidence a crime had been
       committed, and abused his power on 10/10/2019 @ 1121 26th St. SW Hickory,
       NC 28602 in front of my home.

       Sgt. Scott Pitts – deprived me of pursuit of happiness, duressed [sic], coerced,
       threatened aggravated kidnapping of my minor child through CPS/child
       protective services, and threatened aggravated robbery of my private property
       through malicious impoundment, and yet another unwarranted seizure of property
       until I informed Sgt. Scott Pitts that both he and Officer Liedkie were being
       recorded on 10/10/2019 @ 1121 26th St. SW Hickory, NC 28602 in front of my
       home.

       All four of the above listed defendants lack jurisdiction.

(Doc. No. 1 at 4, 6).

       Plaintiff seeks “restitution on Catawba County File No. 18-cr-5370;” $5,000 for “property

damage;” and $14,200 for “pain and suffering for the deprivation of [her] rights.” (Doc. No. 6 at

4).

       II.     STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint

to determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious;

fails to state a claim on which relief may be granted; or seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). A complaint is deemed

frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.

319, 325 (1989).

       A pro se complaint must be construed liberally. See Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the


                                                  2


        Case 5:20-cv-00196-KDB-DSC Document 7 Filed 04/09/21 Page 2 of 4
pleadings is particularly appropriate where … there is a pro se complaint raising civil rights

issues.”). However, the liberal construction requirement will not permit a district court to ignore

a clear failure to allege facts in the complaint which set forth a claim that is cognizable under

federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

          III.   DISCUSSION

          To state a claim under § 1983, a plaintiff must allege that he was “deprived of a right

secured by the Constitution or laws of the United States, and that the alleged deprivation was

committed under color of state law.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50

(1999).

          The Plaintiff has failed to explain how Defendant Pitts, who appears to be a private party,

violated her rights under the color of law. Nor does she allege any facts describing how the

Defendants violated her constitutional rights in any way. Indeed, the Amended Complaint is even

more devoid of factual allegations than the original Complaint and sets forth no plausible § 1983

claim whatsoever. See Fed. R. Civ. P. 8(a)(2) (requiring a short and plain statement); Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (the statement of the claim must assert more than

“labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”); Simpson

v. Welch, 900 F.2d 33, 35 (4th Cir. 1990) (conclusory allegations, unsupported by specific

allegations of material fact are not sufficient). The Amended Complaint will therefore be dismissed

as frivolous and for failure to state a claim upon which relief can be granted.

          IV.    CONCLUSION

           The Amended Complaint is dismissed without prejudice as frivolous and for failure to

 state a claim upon which relief can be granted.

           IT IS, THEREFORE, ORDERED that:


                                                   3


          Case 5:20-cv-00196-KDB-DSC Document 7 Filed 04/09/21 Page 3 of 4
1.   The Amended Complaint, (Doc. No. 6), is DISMISSED as frivolous and for

     failure to state a claim upon which relief can be granted.

2.   The Clerk is instructed to close this case.

                                  Signed: April 9, 2021




                                       4


Case 5:20-cv-00196-KDB-DSC Document 7 Filed 04/09/21 Page 4 of 4
